Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000758
                                                          09-MAY-2013
                                                          10:40 AM
                            SCWC-11-0000758

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

        MICHAEL W. BASHAM, Petitioner/Defendant-Appellant,

                                  and

         ALIIKEA BASHAM, aka Aliikea I. Basham, Defendant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000758; CR. NO. 10-1-0663)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

 of certiorari filed on March 28, 2013, is hereby accepted and

 will be scheduled for oral argument.      The parties will be

 notified by the appellate clerk regarding scheduling.

           DATED:    Honolulu, Hawai#i, May 9, 2013.

 Summer M.M. Kupau                      /s/ Mark E. Recktenwald
 for petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Simeon R. Acoba, Jr.

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack